Citation Nr: 0119582	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  96-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to an evaluation in 
excess of 70 percent for post-traumatic stress disorder 
(PTSD), on appeal from the initial grant of service 
connection.

2.  Whether the veteran submitted a timely substantive appeal 
concerning the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
January 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) from June 1993, June 1994, and August 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Roanoke, Virginia, as discussed below. 

In December 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2001).  


FINDINGS OF FACT

1.  In June 1993, the RO granted entitlement to service 
connection for PTSD, evaluated as 30 percent disabling.  The 
veteran was notified of this decision by a letter dated June 
28, 1993.  

2.  A notice of disagreement (NOD) addressing the issue of 
the disability rating assigned for PTSD was received at the 
RO on September 2, 1993.  

3.  The RO issued a statement of the case (SOC) on July 22, 
1994, addressing the issue of the disability rating assigned 
for PTSD.  

4.  The veteran did not file a substantive appeal addressing 
the issue of the disability rating assigned for PTSD within 
60 days from July 22, 1994, or by September 20, 1994.

5.  In June 1994, the RO assigned 70 percent rating for PTSD.  
The veteran was notified of this decision by a letter dated 
August 15, 1994.  

6.  An NOD addressing the issue of the disability rating 
assigned for PTSD was received at the RO on October 18, 1994.  

7.  The RO issued a supplemental statement of the case (SSOC) 
on September 21, 1995, addressing the issue of the disability 
rating assigned for PTSD.  

8.  The veteran did not file a substantive appeal addressing 
the issue of the disability rating assigned for PTSD within 
60 days from September 21, 1995, or by November 20, 1995. 

9.  In August 1995, the RO denied entitlement to a disability 
rating in excess of 70 percent for PTSD and denied 
entitlement to a TDIU.  The veteran was notified of this 
decision by a letter dated September 21, 1995.  

10.  An NOD addressing the issues of the disability rating 
assigned for PTSD and entitlement to a TDIU was received at 
the RO on July 10, 1996.  

11.  The RO issued an SSOC on December 23, 1996, addressing 
the issues of the disability rating assigned for PTSD and 
entitlement to a TDIU.  

12.  The veteran did not file a substantive appeal addressing 
the issues of the disability rating assigned for PTSD and/or 
entitlement to a TDIU within 60 days from December 23, 1996, 
or by February 21, 1997.
 

CONCLUSION OF LAW

Timely substantive appeals of the claims of entitlement to an 
evaluation in excess of 70 percent for PTSD, on appeal from 
the initial grant of service connection, and entitlement to a 
TDIU were not filed, and the Board lacks jurisdiction to 
consider these issues.  38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 20.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In April 1993, the Board granted entitlement to service 
connection for PTSD.  By means of a June 1993 rating 
decision, the RO implemented the Board's decision and 
assigned a 30 percent rating for PTSD.  The RO mailed the 
veteran a letter on June 28, 1993, telling him that service 
connection had been granted for PTSD and a 30 percent rating 
assigned.  He filed an NOD with the 30 percent evaluation on 
September 2, 1993.  The RO increased the evaluation to 70 
percent and sent the veteran an SOC on July 22, 1994.  The 
veteran was notified that he had 60 days to file a 
substantive appeal, in which he should state what benefit he 
wanted, what facts in the SOC he disagreed with, and any 
error he believed was made in applying the law.  The veteran 
submitted nothing to the RO until October 18, 1994.  At that 
time, he submitted a statement claiming a TDIU rating. 

The RO granted an increased evaluation for PTSD in a June 
1994 rating decision.  Although the veteran was provided 
notice of this increase in the July 22, 1994, SOC, the notice 
of the rating action containing his appeal rights was sent to 
him on August 15, 1994.  His October 18, 1994, statement did 
not specifically express disagreement with the increase to 70 
percent, nor did a VA Form 9 that he submitted in April 1995.  
However, assuming that either of those was sufficient to be 
accepted as an NOD, the RO sent him an SSOC on September 21, 
1995.  On November 27, 1995, his representative filed a VA 
Form 9 at the RO.  This Form 9 was dated November 21, 1995, 
and it stated no error of fact or law with the grant of the 
increase.  

The RO denied a claim of entitlement to a TDIU rating and 
denied a rating higher than 70 percent for PTSD in an August 
22, 1995, rating decision.  It sent the veteran notice of the 
rating and his appeal rights on September 21, 1995.  His 
representative filed a memorandum on July 10, 1996, that 
asserted entitlement to a TDIU or a schedular rating of 100 
percent for PTSD.  Read liberally, this might constitute an 
NOD.  An SSOC was mailed to the veteran on December 23, 1996.  
There was no response to the December 23, 1996, SOC until his 
representative filed a written presentation dated February 
18, 1999.

The Board wrote to the veteran in May 2001 notifying him of 
its intention to consider the issue of the timeliness and/or 
adequacy of his substantive appeals.  A copy of the letter 
was sent to his representative.  The Board further informed 
the veteran that he had 60 days within which to present 
written argument or request a hearing to present oral 
argument on the question of timeliness and/or adequacy of the 
appeals.  There was no response.  


II.  Legal analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well-grounded-claim requirement, enhanced VA's 
duty to notify a claimant of information and evidence 
necessary to substantiate a claim, and redefined VA's duty to 
assist.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

In this case, however, the Board does not address or have 
before it for consideration any issue as to the substance of 
the veteran's claims or the adequacy of the development of 
those claims.  The question of whether the veteran was 
notified what information or evidence would help support his 
claims, or whether appropriate assistance was provided, is 
not for the Board to consider unless an appeal is properly 
before it on the substantive issue.  The question before the 
Board at this juncture is only whether the veteran has 
properly placed any issue in appellate status.  As will be 
discussed below, appropriate notice has been given to him of 
the requirements to perfect appeals and of the Board's 
consideration of these preliminary, jurisdictional matters.  
No issue of compliance with the VCAA is accordingly before 
the Board.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); 
see VAOPGCPREC 9-99.  The initial question that must be 
resolved is whether the Board has jurisdiction to consider 
the foregoing issues. 

In May 2001, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeals were adequate and/or timely and given an 
opportunity to request a hearing or present argument related 
to this issue.  See 38 C.F.R. § 20.203 (2000).  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the veteran.  Cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the Board's consideration of this 
issue does not violate the veteran's procedural rights.  The 
May 2001 letter to the veteran provided him notice of the 
pertinent regulations, as well as notice of the Board's 
intent to consider the issue.  He was given 60 days to submit 
argument on this issue and provided an opportunity to request 
a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000); see also 38 C.F.R. § 20.201 (2000) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (2000).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(2000). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2000).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (2000). 

However, if a claimant has not yet perfected an appeal and VA 
issues an SSOC in response to evidence received within the 
one-year period following the mailing date of notification of 
the determination being appealed, 38 U.S.C.A. § 7105(d)(3) 
and 38 C.F.R. § 20.302(c) require VA to afford the claimant 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97. 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2000).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(2000).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(2000).

The rating decision of June 1993 granted service connection 
PTSD, evaluated as 30 percent disabling.  The RO notified the 
veteran of this decision by a letter dated June 28, 1993.  A 
timely NOD addressing this issue was received at the RO on 
September 2, 1993.  After awarding a 70 percent rating for 
PTSD, the RO issued an SOC on July 22, 1994.  In the SOC, the 
RO notified the veteran that he had 60 days to perfect his 
appeal of the issue.  As noted above, a claim must be 
perfected by the filing of a substantive appeal within 60 
days after the mailing of an SOC or SSOC (in certain 
circumstances) or the remainder of the one-year period after 
the mailing of notice of the initial determination, whichever 
is longer.  The one-year appellate period, which expired on 
June 28, 1994, no longer governed as the appeals period 
within which the veteran was required to perfect his appeal.  
Rather, he had 60 days from July 22, 1994, or until September 
20, 1994, to perfect his appeal.  The veteran submitted 
nothing to the RO until October 18, 1994.  He did not perfect 
his appeal by filing a substantive appeal in a timely 
fashion.  The RO received no correspondence after issuing the 
SOC that indicated any continued disagreement with the denial 
of the foregoing claim between July 22, 1994, and September 
20, 1994.  See 38 C.F.R. § 20.202 (2000).  Moreover, no 
additional relevant evidence was received in this time period 
requiring the issuance of an SSOC.  

Concerning the June 1994 rating decision that awarded a 70 
percent rating for PTSD, the veteran was provided notice of 
this rating and of his appellate rights by letter dated 
August 15, 1994.  Assuming that his October 1994 statement  
and/or April 1995 VA Form 9 were sufficient to be accepted as 
an NOD, the RO sent him an SSOC on September 21, 1995.  He 
had 60 days, or until November 20, 1995, to perfect his 
appeal.  The VA Form 9 dated November 21, 1995, was not 
received at the RO until November 27, 1995.  The RO received 
no correspondence after issuing the SSOC that indicated any 
continued disagreement with the denial of the foregoing claim 
between September 21, 1995, and November 20, 1995.  Moreover, 
no additional relevant evidence was received in this time 
period requiring the issuance of an additional SSOC.  

Even assuming that the VA Form 9 was misdated and actually 
mailed on November 20, 1995, (see 38 C.F.R. § 20.305(a)), it 
made no reference to the grant of the 70 percent rating for 
PTSD.  In the section that provided instructions to "[s]tate 
in specific details the benefits sought on appeal and your 
reasons for believing that the action appealed is erroneous" 
the veteran's representative stated only that the veteran 
would "elaborate on his contentions at time of hearing."  
There was no allegation of any error of law or fact regarding 
the issue of entitlement to a higher rating for PTSD.  There 
has not been an adequate appeal of the issue, so any 
purported appeal is not in conformity with the law.

By letter dated September 21, 1995, the RO notified the 
veteran of the August 1995 rating decision denying 
entitlement to a TDIU and to a rating higher than 70 percent 
for PTSD.  His representative filed a timely NOD on July 10, 
1996.  An SSOC was mailed to him on December 23, 1996.  He 
had until February 21, 1997, to perfect his appeal.  However, 
there was no response to the December 23, 1996, SSOC until 
his representative filed a written presentation dated 
February 18, 1999.  In a statement received at the RO in 
January 1997, the veteran requested only that the RO obtain 
evidence in support of his claims.  He did not perfect his 
appeal by filing a substantive appeal in a timely fashion.  
The RO received no correspondence after issuing the SSOC that 
indicated any continued disagreement with the denial of the 
foregoing claim between December 23, 1996, and February 21, 
1997.  See 38 C.F.R. § 20.202 (2000).  Moreover, no 
additional relevant evidence was received in this time period 
requiring the issuance of an additional SSOC.  

The record does not show that VA ever received a request from 
the veteran for more time to file his substantive appeal for 
either the PTSD claim or the claim involving the TDIU. 

The appeals were not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b), 20.303 (2000).  Since the veteran did not 
perfect his appeals by filing timely and/or adequate 
substantive appeals, his claims must be dismissed. 


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to an evaluation in excess of 70 percent for 
PTSD, on appeal from an initial grant of service connection, 
is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to a TDIU is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

